DYKMAN, J.,
(dissenting.) This action was commenced for the recovery of damages for assault and battery by the defendant upon the plaintiff. -The complaint of the plaintiff was dismissed at the circuit, and he has appealed from the judgment. The plaintiff is a minister of the Gospel and had been the pastor of the Messiah Baptist Church, in the city of Yonkers, in Westchester county; but he had resigned his chargé in December, 1891, and his resignation was accepted. On the 6th day of March, 1892, however, the plaintiff entered the meetinghouse, and commenced to preach a sermon from the pulpit therein. The defendant was a member of the Warburton Avenue Baptist Church, the owner of the building, and received authority from the trustees of that church to protect the building, and prevent the plaintiff from trespassing upon the premises. In pursuance of such authority, he went to the building with a police*257man, and found the plaintiff there, and caused his removal; and that is the assault of which the plaintiff complains. Under this state of facts, the plaintiff obviously has. no cause of action. He was a trespasser, and intruded himself into the church building without authority or right, and the defendant was authorized by its owner to remove him. In doing so, no unnecessary force was-exerted, and the defendant acted within his authority and rights. The record discloses no error, and the judgment should be affirmed,, with costs.